Name: Council Directive 80/1180/EEC of 4 December 1980 amending, consequent on the accession of Greece, Directive 77/796/EEC aiming at the mutual recognition of diplomas, certificates and other evidence of formal qualifications for goods haulage operators and road passenger transport operators, including measures intended to encourage these operators effectively to exercise their right to freedom of establishment
 Type: Directive
 Subject Matter: employment;  Europe;  European construction;  education;  organisation of transport
 Date Published: 1980-12-23

 Avis juridique important|31980L1180Council Directive 80/1180/EEC of 4 December 1980 amending, consequent on the accession of Greece, Directive 77/796/EEC aiming at the mutual recognition of diplomas, certificates and other evidence of formal qualifications for goods haulage operators and road passenger transport operators, including measures intended to encourage these operators effectively to exercise their right to freedom of establishment Official Journal L 350 , 23/12/1980 P. 0043 - 0043 Greek special edition: Chapter 06 Volume 3 P. 0006 Spanish special edition: Chapter 07 Volume 2 P. 0257 Portuguese special edition Chapter 07 Volume 2 P. 0257 COUNCIL DIRECTIVE of 4 December 1980 amending, consequent on the accession of Greece, Directive 77/796/EEC aiming at the mutual recognition of diplomas, certificates and other evidence of formal qualifications for goods haulage operators and road passenger transport operators, including measures intended to encourage these operators effectively to exercise their right to freedom of establishment (80/1180/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas Council Directive 77/796/EEC of 12 December 1977 aiming at the mutual recognition of diplomas, certificates and other evidence of formal qualifications for goods haulage operators and road passenger transport operators, including measures intended to encourage these operators effectively to exercise their right to freedom of establishment (1), must be amended so as to ensure the mutual recognition in Greece of transport operators' professional competence under conditions comparable to those which have been applied in the present Member States; Whereas such amendment must take account of the time limit laid down in Annex XII to the 1979 Act of Accession for the introduction by Greece of the measures required for the application of Directive 77/796/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 The following paragraph shall be added to Article 5 of Directive 77/796/EEC: "3. With regard to Greece, the date "1 January 1975" in paragraph 2 shall be replaced by "1 January 1981"." Article 2 This Directive shall apply as from 1 January 1981. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 December 1980. For the Council The President J. BARTHEL (1)OJ No L 334, 24.12.1977, p. 37.